Citation Nr: 0914661	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected type 
II diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include as 
secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 
1971.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Veteran's September 2003 claim for entitlement to service 
connection for erectile dysfunction and peripheral 
neuropathy, both secondary to service-connected type II 
diabetes mellitus, and for hepatitis C was denied in the 
January 2004 rating decision.  The Veteran disagreed and 
perfected an appeal.

The issues of entitlement to service connection for 
peripheral neuropathy secondary to service-connected type II 
diabetes and entitlement to service connection for hepatitis 
C are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical and other evidence of record supports a 
conclusion that the Veteran has no diagnosed erectile 
dysfunction condition.


CONCLUSION OF LAW

Entitlement to service connection for erectile dysfunction to 
include as secondary to type II diabetes mellitus is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contended in his September 2003 claim that he 
experienced erectile dysfunction.  He attributed the 
condition to his service-connected type II diabetes mellitus 
disability and seeks service connection on a secondary basis.  
The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed what evidence is needed to 
substantiate a claim for entitlement to secondary service 
connection in an October 2003 notice letter.  Specifically, 
the Veteran was informed that the evidence needed to show 
that he had a current erectile dysfunction condition as well 
as evidence showing a connection between his erectile 
dysfunction and a service connected disability.    

In addition, the letter notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was not informed of how VA 
determined an effective date and a disability rating.  
Because the RO denied service connection for the erectile 
dysfunction condition, there can be no prejudice to the 
Veteran for any lack of notice regarding effective date or 
disability rating.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran was examined for his erectile 
dysfunction condition in a November 2003 VA examination.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Board observes that the Veteran elected in 
writing in the March 2005 VA Form-9 substantive appeal that 
he did not want a hearing before a Veterans Law Judge.


The Board will therefore proceed to a decision on the merits.  

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

Preliminarily, the Board observes that the Veteran has 
consistently claimed that his erectile dysfunction condition 
was due to his service-connected type II diabetes mellitus, 
and that he has never claimed that the erectile dysfunction 
was due to an injury or event which occurred during service.  
Therefore, the Board will address the issue as on of 
secondary service connection.


As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  The 
Board will address each element in turn.

With regard to element (1), the evidence includes the report 
of a November 2003 VA medical examination of the Veteran.  
During the examination, the Veteran denied that he had an 
erectile dysfunction condition.  The examiner made note of 
this statement in two separate locations in the report and 
rendered no diagnosis of erectile dysfunction.  As noted 
above, a "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte supra.  

There is no evidence of a current disability of record.  
Indeed, the only references to the condition in the Veteran's 
VA claims folder are those made in the claim, the notice of 
disagreement, the substantive appeal and the supporting 
arguments presented by the Veteran's representatives.  The 
statements made on behalf of the Veteran's claim are not 
probative.  There is no evidence that the Veteran or his 
representatives have any specialized training or experience 
to make such a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For those reasons, the Board finds that Wallin element (1) is 
not met and the claim fails on this basis alone.  

With regard to Wallin element (2), the evidence establishes 
that the Veteran is service-connected for type II diabetes 
mellitus.  Thus, Wallin element (2) is satisfied.

With regard to Wallin element (3), the evidence does not 
include a medical opinion which shows a connection between 
the non-diagnosed erectile dysfunction condition and the 
service-connected type II diabetes mellitus.  Thus, element 
(3) is also not satisfied and the claim fails on this basis 
as well.

The Board observes in passing that a direct service 
connection theory also requires evidence of a current 
disability.  See Brammer supra.  Thus, the Veteran's claim 
would not meet service connection criteria under a theory of 
direct service connection.

For the reasons stated above, the Board finds that 
entitlement to service connection for erectile dysfunction is 
not warranted.


ORDER

Entitlement to service connection for erectile dysfunction to 
include as secondary to service connected type II diabetes 
mellitus is denied.


REMAND

Reasons for remand

The Veteran contends that he has peripheral neuropathy which 
he attributes to his type II diabetes mellitus disability.  
As indicated above, a secondary service connection claim 
requires evidence of (1) a current disability; (2) a service-
connected disability; and (3) medical evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin supra.  In a June 2003 VA 
treatment report, the Veteran was assessed with 
"parasthesias."  The Board observes that "paresthesias" is 
defined as "abnormal touch sensation."  See Dorland's 
Illustrated Medical Dictionary, 30th Edition at page 1371 
(2003).  Thus, the Veteran appears to have been diagnosed 
with a current disability.  The evidence shows that he is 
service-connected for diabetes mellitus.  However, there is 
no medical evidence regarding whether the paresthesias is 
caused or aggravated by the service connected type II 
diabetes mellitus.


The Board finds that the nexus issue, in its present state, 
raises questions that must be addressed by an appropriately 
qualified medical provider. See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 
Accordingly, as is discussed below, the Board is remanding 
this claim for further evidentiary development.

With regard to the Veteran's claim for entitlement to service 
connection for hepatitis C, the Board observes that the 
Veteran has been diagnosed with hepatitis C.  The evidence 
also shows that the Veteran has contended that he contracted 
hepatitis C when he used a shared needle and used intravenous 
drugs during service; had unprotected sex during service; or 
used intravenous drugs after service.  The Board observes 
that a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  

Thus, there is evidence of an event during service which 
serves as an event or injury, and evidence that links such an 
event or injury to the current hepatitis C condition.  The 
Board observes, however, that there is no medical opinion of 
record regarding the most likely etiology of the Veteran's 
hepatitis C.  See Charles supra.  Without such an opinion, 
the Board would be making a medical determination.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In addition, with regard to the Veteran's claim for 
entitlement to service connection for hepatitis C, the Board 
notes that the Veteran has not received specific notice of 
the evidence required to establish a claim for service 
connection pursuant to 
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); and 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  This must also be 
accomplished.


Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the 
Veteran with all legally 
required notice pursuant to 38 
U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); and 
Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

2.  VBA should contact the Veteran in 
writing and request that he identify where 
he has received treatment for hepatitis C, 
diabetes and peripheral neuropathy.  VBA 
should attempt to obtain any records of 
such treatment and associate them with the 
Veteran's VA claims folder.

3.  VBA should arrange for the Veteran to 
be examined by a VA physician who should 
review the Veteran's VA claims folder 
prior to the examination.  The examiner 
should determine whether the Veteran has a 
current condition of peripheral neuropathy 
or paresthesias.  If such a condition is 
diagnosed, the examiner should provide an 
opinion whether it is at least as likely 
as not that the Veteran's peripheral 
neuropathy or paresthesias condition is 
caused by or aggravated by the Veteran's 
service-connected type II diabetes 
mellitus disability.  The examiner's 
written report should be associated with 
the Veteran's VA claims folder.

4.  VBA should arrange for the Veteran's 
VA claims folder to be reviewed by a 
physician experienced in the etiology of 
hepatitis C.  The examiner should provide 
an opinion regarding the etiology of the 
Veteran's hepatitis C disorder.  
Specifically, the examiner should opine 
whether it is as likely as not that the 
Veteran's hepatitis C was caused by or 
aggravated by an event or injury during 
service, and, to the extent practicable, 
should identify the event(s) or 
injury(ies) that most likely caused the 
Veteran's hepatitis C.  The examiner's 
opinion should be associated with the 
Veteran's VA claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


